EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Villano on March 21, 2022.

The application has been amended as follows: 

Claim 14 has been amended to:
14. (Currently Amended) A method of fracking a hydrocarbon-bearing formation comprising: providing a hydrocarbon-bearing formation; adding a cross linking activator to a polymer to form a polymer mixture; adding a caustic composition to the polymer mixture to form a crosslinked polymer mixture, the caustic composition comprising: i) a caustic component present in a concentration ranging from 5 wt% to 40 wt% of the caustic composition; ii) an amino acid additive present in a concentration ranging from 2 wt% to 25 wt% of the caustic composition; and iii) water, wherein the amino acid additive is selected from the group consisting of alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glutamine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, valine, and salts thereof, wherein 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record and references cited below fail to sufficiently disclose, teach and/or suggest the method as instantly claimed.
US 2010/0056401 discloses a fluid for treating a subterranean formation with a treatment fluid that includes a buffer component that includes tris-glycine, NaOH (i.e., caustic), or a combination thereof, wherein the pH is from about 5 to 11.  The fluid is disclosed to include a crude polyacid and/or polyacid derivative such as an amino acid, and further, may be crosslinked and used for fracturing.  The reference, however, fails to provide for at least the method as claimed, specifically with respect to the caustic composition as comprising the caustic component and amino acid additive in the concentrations as instantly recited and required by the independent claims.  
US 7,084,093 discloses aqueous hydrocarbon bearing formation treatment compositions comprising a caustic component and an amino acid, a crosslinking activator and a polymer.  The reference, however, fails to disclose, teach and/or suggest the presence of the caustic component and amino acid additive in amounts overlapping the ranges as instantly claimed for the caustic composition of which they are a part.
US 2004/0022792 discloses aqueous caustic compositions comprising an amino acid and a caustic component; the reference, however, fails to disclose, teach and/or suggest the presence of each component within the ranges as claimed and/or the use thereof in a method as claimed.

Terminal Disclaimer
	The terminal disclaimed filed on 03/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application No. 17/141,393 (‘393 herein) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 	The Examiner notes, the claims of ‘393 provide for a method of fracking a hydrocarbon bearing formation with a composition comprising a polymer, a cross-linking activator and an aqueous caustic composition that comprises a caustic component present in overlapping concentration amounts corresponding to that which is instantly claimed as well as an amino acid component present in an overlapping concentration amount to that which is instantly claimed.  Although ‘393 is drawn to the amino acid as glycine, the instantly claimed amino acids are obvious alternatives thereto, in view of US 4,830,716, which teaches the instantly claimed amino acids as alternatives to glycine.  
	Applicant’s filing of the terminal disclaimer noted above, however, has been accepted and as such, no double patenting rejection is necessary.  The claims of the instant application are thus allowable.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/22/22